                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


CIT BANK, N.A.                                   CIVIL ACTION


VERSUS                                           NO: 17-10767 C/W 18-1004


HOWARD TRANSPORTATION,
INC. ET AL.                                      SECTION: “H”




                          ORDER AND REASONS
      Before the Court is Defendants’ Motion for Partial Summary Judgment
(Doc. 87); Plaintiff’s Motion for Partial Summary Judgment (Doc. 93);
Defendants’ Motion for Discovery pursuant to Rule 56(d) (Doc. 103). For the
following reasons, the Motions for Partial Summary Judgment are GRANTED
IN PART, and Defendants’ Motion for Discovery is DENIED.


                               BACKGROUND
      This consolidated action arises out of two lease agreements for tractor
trailer-trucks. In the first, Hibernia National Bank (later acquired by Plaintiff
CIT Bank, N.A. (“CIT”)) entered into a lease with Defendant Howard
Transportation, Inc. (“HT”) of 50 Western Star tractor trucks (the “HT Lease”).

                                       1
Defendant Howard Industries, Inc. (“HI”) guaranteed HT’s indebtedness.
Under the terms of the HT Lease, HT made 49 monthly lease payments, and
the agreement terminated on January 15, 2017. Prior to the expiration of the
lease, two of the trucks leased by HT were determined to be a total loss, and
HT paid CIT the stipulated loss value of those trucks. On January 13, 2017,
HT returned all remaining 48 trucks to 107 Nehi Street, Ellisville, Mississippi,
the delivery location designated in the HT Lease (the “Delivery Location”). CIT
picked up 46 of the trucks in November 2017 and the remaining two trucks in
February 2018.
      In July 2014, HT entered into a separate agreement to lease eight
additional trucks from CIT. The agreement called for 49 monthly payments
ending on September 1, 2018 (the “HT2 Agreement”). The lease of these trucks
was covered by the provisions of the HT Lease and the HT2 Agreement. HT
returned these trucks upon termination of the agreement to the Delivery
Location. CIT retrieved the trucks in October 2018.
      In July 2014, Defendant Howard Dedicated Operations, Inc. (“HDO”)
entered into a lease agreement with Capital One Equipment Finance Corp. for
the lease of 15 Western Star tractor trucks (“the HDO Lease”). That agreement
was later assigned to Plaintiff CIT. The HDO Lease called for 37 monthly
payments and terminated on September 1, 2017. Prior to the end of the lease,
HDO returned all of the trucks to the Delivery Location. CIT picked the trucks
up in February 2018.
      CIT brings breach of contract claims against HT, HI, and HDO
(collectively “Howard”), arguing that they failed to return the trucks in the
condition required by the HT Lease, the HT2 Agreement, and the HDO Lease

                                       2
(“the Leases”). CIT seeks reimbursement for the cost of necessary repairs,
storage, and transportation. In its prior Motion for Partial Summary
Judgment, Howard moved for a judgment dismissing CIT’s claims for lease
payments accruing after the termination of the Leases. This Court granted
that Motion, holding that, pursuant to the Leases, lease payments were owed
only until the trucks were returned to the Delivery Location and that CIT was
therefore not entitled to additional lease payments.
      Howard brings counterclaims against CIT alleging that it breached the
Leases by failing to timely take delivery of the trucks and by charging
additional rental payments. Howard also alleges that CIT committed the tort
of trespass by storing its trucks after the termination of the Leases on property
owned by HT without HT’s permission.
      There are three motions currently before the Court. First, Howard brings
a second Motion for Partial Summary Judgment, seeking summary judgment
on its claims for breach of contract, trespass, and the return of unlawful
withdrawals. It also seeks dismissal of CIT’s claim for post-termination storage
and transportation costs. Second, CIT seeks partial summary judgment on its
claim that Howard breached the Leases. Finally, Howard moves for additional
time to conduct discovery to adequately respond to CIT’s motion.


                            LEGAL STANDARD
      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the



                                       3
moving party is entitled to a judgment as a matter of law.” 1 A genuine issue
of fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 2
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 3 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 4 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 5 “In response to a
properly supported motion for summary judgment, the non-movant must
identify specific evidence in the record and articulate the manner in which that
evidence supports that party’s claim, and such evidence must be sufficient to
sustain a finding in favor of the non-movant on all issues as to which the non-
movant would bear the burden of proof at trial.” 6 “We do not . . . in the absence
of any proof, assume that the nonmoving party could or would prove the




      1  Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
      2  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
       3 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 532 (5th Cir. 1997).
       4 Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
       5 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
       6 John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th

Cir. 2004) (internal citations omitted).
                                              4
necessary facts.” 7 Additionally, “[t]he mere argued existence of a factual
dispute will not defeat an otherwise properly supported motion.” 8




                               LAW AND ANALYSIS
   I.       Howard’s Partial Motion for Summary Judgment
        Howard move for summary judgment on three separate issues. First, it
seeks judgment that CIT breached the Leases and committed a trespass on its
property when it failed to remove its trucks from HT’s facility after the
termination of the Leases. Second, it seeks judgment in the amount of
$93,270.02 for two unlawful debits from its account by CIT for post-
termination lease payments that were not owed. Third, Howard seeks
dismissal of CIT’s claim for costs incurred to transport and store the trucks
after the Leases had terminated.
   A. Breach of Contract and Trespass
        Howard seeks a judgment that CIT breached the Leases and committed
a trespass on its property when it failed to remove its trucks from HT’s facility
after the termination of the Leases. The HT Lease terminated on January 15,
2017. It stated that HT must provide secure storage for the trucks for 90 days
after the expiration of the Lease at a location satisfactory to CIT. 9 Accordingly,
HT was required to store the trucks only until April 15, 2017. It is undisputed
that CIT designated 107 Nehi Street, Ellisville, Mississippi, a property owned



        7Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       8 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       9 Doc. 83-1.

                                              5
by HT, as the delivery location for the trucks subject to the Leases. It is also
undisputed that the trucks were returned to that location prior to the
termination of the HT Lease. CIT did not, however, take possession of the
trucks until November 22 through 30, 2017. 10 Howard therefore argues that it
is entitled to damages for breach of contract and trespass for CIT’s failure to
remove the trucks from its property pursuant to the terms of the HT Lease.
       Under the HDO Lease, there was no requirement that HDO store the
trucks after the termination of the Leases. The HDO Lease terminated on
September 1, 2017. The trucks that were the subject of the HDO Lease were
not picked up from the Delivery Location until February 5 through 8, 2018.
Howard therefore argues that it is entitled to damages for breach of contract
and trespass for CIT’s failure to remove the trucks from its property pursuant
to the terms of the HDO Lease.
       CIT does not dispute any of the facts set forth by Howard. However, it
presents three arguments against summary judgment on these claims. First,
CIT argues that Howard cannot succeed on this claim because it cannot show
damages. Specifically, it argues that Howard did not incur any actual costs by
storing the trucks at its facility. Howard has not, however, moved for summary
judgment on the issue of damages. It asks only for judgment as to its claims
for breach of contract and trespass, reserving the issue of damages to trial. CIT
has cited to no law suggesting that this is not permissible. 11 Accordingly, this
argument fails.


      10  Howard does not seek storage damages for two trucks that were not picked up until
February 2018 because of mechanical issues.
       11 In fact, CIT also moves for partial summary judgment on its breach of contract

claim, reserving damages for trial.
                                             6
        Next, CIT alleges that the trucks remained at the Delivery Location
because Howard breached its obligation to return them in the condition
required by the Leases, and thus they were not properly returned. It argues
that it was Howard’s breach, not its own, that resulted in the continued storage
of the trucks on HT’s property. In so arguing, CIT persists in the tortured
reading of the Leases already rejected by this Court in deciding Howard’s first
motion for summary judgment. 12 The relevant provision of the Leases states
that:
        Upon the expiration or termination of the lease term of each item
        of Equipment . . . , Lessee, at its own expense, will return such item
        of Equipment to Lessor to such location in the continental United
        States as Lessor may designate in writing, and in the condition
        required by this Section 6, and until each such item has been so
        returned, Lessee shall continue to pay Lessor, on each rent
        payment date during the Lease term of each such item, the rent
        for each full rental period for such item as specified in the
        Individual Leasing Record therefor. Each such item shall be
        returned in good operating condition with no damage thereto,
        normal wear and tear excepted, and at a minimum in the condition
        in which such item is required to be maintained pursuant to
        Section 6 hereof. 13
CIT argues that the phrase “so returned” encompasses the return condition
requirements of the Leases, and therefore, the Leases require the trucks to be
returned to the proper location and in the proper condition to be “properly
returned.” In deciding Howard’s prior motion for summary judgment, this
Court held that such an interpretation would lead to absurd results. 14 The
Court stated that:

        12 See doc. 66.
        13 Docs. 83-1, 83-3 (emphasis added).
        14 Doc. 66.

                                                7
      Plaintiff [CIT]’s interpretation, in which Defendant [Howard] is
      liable for lease payments until the trucks are returned in the
      condition set forth in the Leases, allows Plaintiff to unilaterally
      extend Defendants’ obligation to pay lease payments in perpetuity,
      pending its determination of the condition of the trucks. Such an
      interpretation would render the termination dates of the Leases
      meaningless. 15
      Here too, CIT’s interpretation would allow it to store its trucks on HT’s
property until it determined in its sole discretion that the trucks met the
condition required by the Leases. In case its prior order is unclear, this Court
holds that the phrase “so returned” does not incorporate the return condition
requirements of the Leases. A more sensible reading is that Howard had two
independent obligations under the Leases: (1) to return the trucks at the
termination of the Leases to the Delivery Location, and (2) to return the trucks
at the termination of the Leases in the condition specified therein. A breach of
one obligation has no bearing on the other.
      It is undisputed that Howard returned the trucks to the Delivery
Location as required by the Leases and that CIT failed to take possession of
them within the time frame required by the Leases. If the trucks were not
returned in the required condition, then Howard breached that obligation
under the Leases. The condition of the trucks does not, however, have any
bearing on whether they were timely returned. Accordingly, Howard’s alleged
breach is not to blame for CIT’s failure to remove the trucks from HT’s
property. CIT has therefore failed to present any compelling argument against
the grant of summary judgment on Howard’s breach of contract claim. Howard



      15   Id.
                                       8
is entitled to summary judgment that CIT breached its obligation to timely
remove the trucks from HT’s facility.
         Finally, CIT argues that it cannot be liable for trespass because it did
not put the trucks on Howard’s property—Howard did. It argues it therefore
lacked the requisite intent to have committed the tort of trespass. Relatedly, it
argues that it cannot be liable for trespass because Howard consented to store
the trucks on its property. Under Louisiana law, a trespass is an act of
unlawful physical invasion of the property of another. 16 “[C]ivil trespass is
generally considered to be an intentional tort, requiring proof that the
defendant took some intentional action that resulted in harm to the plaintiff.” 17
         Howard argues that CIT clearly had the intent to trespass when it left
its trucks on HT’s property for months after the Leases terminated. On the
other hand, CIT argues that it lacked intent, and Howard consented to store
the trucks on its property because Howard had the keys to the trucks, was
responsible for parking them at its facility, continued to drive, park, and
handle the trucks after the termination of the Leases, and refused to move the
trucks to other facilities for testing. Accordingly, there is a material issue of
fact as to whether CIT had the requisite intent to trespass or whether Howard
consented to the storage of the trucks on its property after the termination of
the Leases. Accordingly, summary judgment is inappropriate on Howard’s
trespass claim.




         16   Richard v. Richard, 24 So. 3d 292, 296 (La. App. 3 Cir. 2009).
         17   Terre Aux Boeufs Land Co. v. J.R. Gray Barge Co., 803 So. 2d 86, 96 (La. App. 4 Cir.
2001).
                                                  9
   B. Unlawful Debits
   Next, HT argues that it is entitled to an award of $93,270.02 for debits
unlawfully made from its account by CIT. HT states that CIT transferred
$89,5217.59 from its account for a post-termination lease payment. This Court
has already held that CIT is not entitled to post-termination lease payments
under the terms of the Leases. 18 Accordingly, HT argues that it is entitled to
the return of this payment, plus interest. CIT has not offered any argument to
the contrary. Accordingly, HT is entitled to judgment in this amount.
      Next, HT argues that it is entitled to the return of $3,752.44, plus
interest, that was unlawfully transferred from its account as a lease payment
for two trucks that had been deemed a total loss and for which HT had already
paid CIT the stipulated loss value. CIT offers no opposition. Accordingly, HT is
entitled to judgment on this claim as well.
   C. Storage and Transportation Damages
      Finally, Howard moves for the dismissal of CIT’s claim for transportation
and storage costs. CIT brings a claim for the cost of transporting the trucks
from the Delivery Location to Fort Worth, Texas and for storing the trucks
thereafter. Howard argues that there is no basis in the Leases for this relief.
CIT, however, cites to a section of the Leases that states that the lessee shall
be liable for “all costs and expenses” incurred by CIT as a result of a breach.
Further, the HT2 Agreement and HDO Lease contain Maintenance and Return
Riders that expressly state that if the lessee fails to return the trucks in the
condition required by the Leases, it will be responsible for the “costs of all
repairs, alterations, inspections, appraisals, storage charges, insurance costs,


      18   Doc. 66.
                                      10
and other related costs necessary to place the Equipment in such condition as
to be in complete compliance with the Return Conditions.” 19 Accordingly, the
Leases expressly allow for the damages sought, and summary judgment
dismissing CIT’s claims for storage and transportation costs would therefore
be inappropriate.


   II.        CIT’s Partial Motion for Summary Judgment
         CIT moves for summary judgment on its claim that Howard breached
the Leases in four ways: (1) by failing to return the trucks in the condition
required in the HT Lease; (2) by failing to perform certain testing on the trucks
prior to the termination of the HT Lease; (3) by failing to maintain and timely
provide CIT with maintenance records on the trucks; and (4) by failing to
provide test results that were reasonably acceptable to CIT pursuant to the H2
Agreement and HDO Lease.
         At the outset, Howard argues that CIT’s motion should be denied
because it is supported by unauthenticated and inadmissible evidence. 20
Howard complains that CIT’s motion is supported only by “non-affidavit, non-
deposition, documentary hearsay evidence” and that much of the evidence is
unauthenticated. Federal Rule of Civil Procedure 56(c), however, clearly states
that a party may only object to evidence used to support a summary judgment
motion if such evidence “cannot be presented in a form that would be
admissible in evidence” at trial. 21 Howard offers no reason that CIT’s evidence,

          Docs. 83-1, 83-3.
         19

          In reviewing Howard’s opposition, the Court feels compelled to direct Howard to
         20

Local Rule 10.1 providing the margin requirements for all documents filed with this Court.
Howard should familiarize itself with these rules prior to future filings.
       21 FED. R. CIV. P. 56.

                                             11
which consists primarily of contracts, receipts, work orders, reports, emails,
and letters, “is not capable of being admitted at an eventual trial.” 22 Indeed,
Howard offers no argument that these items are not authentic or that they
cannot fit within a hearsay exception. Accordingly, this argument fails.
        A. Breach of Return Condition
        First, CIT moves for summary judgment that HT breached the HT Lease
by failing to return the trucks in the condition required therein. 23 It argues
that the fact that HT voluntarily performed repairs on the trucks after the
termination of the Lease is conclusive evidence that the trucks were not in
acceptable condition at the time that the Lease terminated on January 15,
2017.
        In a remarkable change of tune, HT rebuts that the proper time period
for considering the condition of the trucks should be when they were picked up
by CIT in November 2017 and February 2018. This is an abrupt abandonment
of its prior argument that it returned the trucks when they were parked at the
Delivery Location at the termination of the Lease. In its own motion discussed
above, HT argued that it returned the trucks prior to the termination of the
Lease and that CIT was in breach for failing to timely take possession of the
trucks. In addition, in its prior motion it argued that it returned the trucks
prior to the termination of the Leases and was therefore not obligated to
continue making lease payments. 24 Here, HT argues that the trucks were not
“returned” until they were picked up by CIT and therefore the condition of the

        22Maurer v. Indep. Town, 870 F.3d 380, 384 (5th Cir. 2017) (considering unsigned
contract at summary judgment stage).
       23 CIT does not move for summary judgment regarding the return condition of the

trucks leased pursuant to the HDO Lease or HT2 Agreement.
       24 Doc. 36.

                                           12
trucks at the time that they were picked up is the relevant consideration. HT
offers no logical justification for these irreconcilable positions.
      The HT Lease clearly states that:
      [U]pon the expiration or termination of the lease term of each item
      of Equipment . . . , Lessee, at its own expense, will return such item
      of Equipment. . . in the condition required by this Section 6 . . . .
      Each such item shall be returned in good operating condition with
      no damage thereto, normal wear and tear excepted, and at a
      minimum in the condition in which such item is required to be
      maintained pursuant to Section 6 hereof.
Accordingly, the trucks were required to be in “good operating condition” at the
time the Lease expired. The Equipment Addendum to the HT Lease sets out
the specific requirements for the return of the trucks, including, for example,
that: (1) there is no structural or mechanical damage; (2) the engines operate
at a minimum of 80% of the manufacturer’s rated horsepower as verified by a
chassis dynamometer test; and (3) the engines have no oil or coolant leaks. CIT
argues that the trucks were clearly not in the required condition for return
because HT performed repairs after the Lease terminated. For example, CIT
shows that between the expiration of the Lease on January 15, 2017 and the
date the trucks were picked up by CIT in November 2017, HT performed
several repairs on various trucks including replacing a turbo actuator,
replacing a fuel pump, and repairing “catastrophic engine damage.” It is
undisputed that two trucks required repairs that prevented them from being
moved from the Delivery Location in November 2017 with the rest of the




                                         13
trucks. Further, CIT provides a report from testing performed in July 2017 in
which a representative of HT noted that 25 of the 48 trucks were leaking oil.
      HT does not provide any facts or argument disputing that these repairs
occurred. Instead, it persists in its position that the trucks were in the return
condition required by the Lease when they were picked up by CIT in November
2017. This Court has already rejected this argument. Accordingly, HT has not
created an issue of material fact regarding the repairs performed on the trucks
after the expiration of the HT Lease. Therefore, CIT has shown that at least
some of the trucks were not in the condition required by the Lease at the time
the Lease terminated.
      HT next argues that summary judgment is inappropriate because CIT
has only identified repairs made after the termination of the Lease on a
handful of the 48 trucks at issue. It argues that CIT should present evidence
as to the condition of each truck. Such evidence, however, would serve only to
prove damages. If HT returned even one truck in a condition that does not meet
the requirements of the Lease, then it has breached its obligations therein.
Summary judgment is appropriate where CIT has shown that HT breached its
obligation to return all of the trucks in the condition required by the HT Lease.
      Finally, HT argues that summary judgment on this issue is premature
because discovery is ongoing. Federal Rule of Civil Procedure 56(d) provides
that “[i]f a nonmovant shows by affidavit or declaration that, for specified
reasons, it cannot present facts essential to justify its opposition,” the court
may defer consideration of the motion or allow the nonmovant additional time
for discovery. “To justify a continuance, the Rule 56(d) motion must
demonstrate (1) why the movant needs additional discovery; and (2) how the

                                       14
additional discovery will likely create a genuine issue of material fact.” 25 The
Rule 56(d) movant “must set forth a plausible basis for believing that specified
facts, susceptible of collection within a reasonable time frame, probably exist
and indicate how the emergent facts, if adduced, will influence the outcome of
the pending summary judgment motion.” 26 HT has not pointed to any evidence
that it might glean from additional discovery that would create a genuine
dispute of material fact regarding its post-termination repairs of the trucks.
Accordingly, Howard’s Rule 56(d) Motion is denied, and summary judgment is
granted as to CIT’s claim for breach of the obligation in the HT Lease to return
the trucks in the condition required therein.
      B. Failure to Maintain Records
      CIT next argues that HT breached the HT Lease by failing to timely
maintain and produce maintenance records for the trucks at the termination
of the Lease. The HT Lease requires that records of maintenance and service
be maintained and provided to CIT “upon request during the term of the Lease
or at Lease Termination.” 27 CIT argues that it first requested copies of the
maintenance records on January 19, 2017 but that it did not receive them until
February 24, 2017. It argues that the records were incomplete when it received
them, evidencing HT’s failure to properly maintain the records as required by
the Lease.
      HT, on the other hand, presents evidence that when CIT initially
requested the records on January 19, 2017, it asked that they be placed in the
cab of each truck to be available to its inspector. HT contends that it timely

      25 Weaver v. Harris, 486 F. App’x 503, 505 (5th Cir. 2012).
      26 McKay v. Novartis Pharm. Corp., 751 F.3d 694, 700 (5th Cir. 2014).
      27 Doc. 83-1.

                                            15
complied with this request, but CIT did not send its inspected and later
requested on February 24, 2017 that the records be overnighted. Accordingly,
there is material issue of fact regarding CIT’s claim that HT breached its
obligation to maintain and timely provide maintenance records. Summary
judgment is denied.
       C. Breach of HT Lease Testing Requirements
       CIT next argues that HT breached the HT Lease’s requirements to test
and inspect the trucks prior to their return. The Equipment Addendum to the
HT Lease requires that “[n]ot more than ten (10) days prior to redelivery
Lessee shall perform an engine diagnostic test with respect to each item of
Equipment” and make any necessary repairs. 28 It further required that “prior
to any return of the Equipment, an in-depth physical inspection will be
conducted by a manufacturer’s service representative.” CIT argues that HT
breached this obligation because it did not perform any testing or inspection
on the trucks until April 2017, three months after the termination of the Lease.
HT offers no facts contradicting this, and there is no evidence in the record
showing that any testing or inspection of the trucks was performed prior to the
January 15, 2017 termination of the HT Lease. 29 Accordingly, CIT is entitled




        Id. at p.19.
       28

        Evidence that HT had the trucks inspected or tested prior to the termination of the
       29

Lease would necessarily be in HT’s possession. Accordingly, additional discovery on this issue
would not create a genuine issue of material fact.
                                             16
to summary judgment on its claim that HT breached its obligation under the
HT Lease to test and inspect the trucks prior to their return.
      D. Breach of HDO Lease and HT2 Agreement
      Finally, CIT argues that Howard breached a similar requirement under
the HDO Lease and HT2 Agreement. Both the HDO Lease and the HT2
Agreement incorporate identical Maintenance and Return Riders requiring
that each truck “shall have passed a road test and oil analysis each conducted
not more than sixty (60) days prior to the return of the Equipment . . . and the
test and test results shall have been reasonably acceptable to Lessor.” 30 CIT
argues that although Howard timely tested the trucks subject to the HDO
Lease and HT2 Agreement, the tests and test results were not “reasonably
acceptable” to it.
      Howard employed Burroughs Diesel to test the HDO and HT2 trucks
prior to the expiration of the Leases. CIT argues that Howard was well aware
of “CIT’s mistrust of Burroughs Diesel, its methods, and its equipment.” 31
Despite CIT’s objection, however, Howard insisted on the use of Burroughs
Diesel to perform the required testing and refused to engage a different testing
facility at CIT’s request. CIT argues that it was entitled under the terms of the
agreements to reject Howard’s test results and request the use of a different
testing facility that would be “reasonably acceptable” to it. Because Howard
failed to comply with this request, CIT argues that Howard breached its
obligation to provide it with testing and test results that are “reasonably
acceptable” to it. Howard rebuts that resolution of this claim requires


      30   Doc. 83-3, p. 31.
      31   Doc. 112.
                                       17
consideration of CIT’s reasonableness and Burroughs Diesel’s credibility and
is inappropriate for summary judgment.
      The phrase “reasonably acceptable” imposes on CIT the duty to make “a
good-faith judgment on a reasonable basis” whether the tests and results are
reasonable. 32 The Court finds that whether CIT’s decision to reject Burroughs
Diesel’s testing was made on a good-faith, reasonable basis is an issue of fact
for the jury. 33 This Court agrees with Howard that resolution of this claim
requires a determination of CIT’s reasonableness and Burroughs Diesel’s
credibility and is inappropriate for summary judgment.


                                   CONCLUSION
      For the foregoing reasons, Howard’s Partial Motion for Summary
Judgment is GRANTED IN PART; CIT’s Partial Motion for Summary
Judgment is GRANTED IN PART; and Howard’s 56(d) Motion is DENIED.
      HT is entitled to summary judgment on its claim for reimbursement of
$93,270.02 plus legal interest. HT and HDO are entitled to summary judgment
on their breach of contract claim for CIT’s failure to remove its trucks from the
Delivery Location pursuant to the HT and HDO Leases.
      CIT is entitled to summary judgment on its claim against HT for breach
of the obligations in the HT Lease to (1) return the trucks in the condition
required therein and (2) test and inspect the trucks prior to their return.
      All other requests for summary judgment are DENIED.


      32  Team Contractors, LLC v. Waypoint Nola, LLC, No. CV 16-1131, 2019 WL 1275327,
at *4 (E.D. La. Mar. 20, 2019) (J. Morgan).
        33 Id. (interpreting a contract stating, “[A]s a prerequisite to final payment, the

Contractor shall submit (i) a release in form reasonably acceptable to the Owner . . . .”).
                                              18
New Orleans, Louisiana this 13th day of January, 2020.


               ____________________________________
               JANE TRICHE MILAZZO
               UNITED STATES DISTRICT JUDGE




                 19
